Citation Nr: 1701388	
Decision Date: 01/19/17    Archive Date: 01/27/17

DOCKET NO.  15-00 623A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent from February 12, 2010 to April 13, 2011, in excess of a compensable evaluation from April 14, 2011 to June 16, 2014, an evaluation in excess of 10 percent from June 17, 2014 to February 2, 2016, and an evaluation in excess of 40 percent from February 3, 2016, for right lower extremity radiculopathy (previously evaluated as weakness, right anterior tibial muscle).  

2.  Entitlement to an evaluation in excess of 10 percent from February 12, 2010 to February 2, 2016, and an evaluation in excess of 20 percent for lumbar spondylosis with facet arthropathy L4-S1 from February 3, 2016.  

3.  Entitlement to an evaluation in excess of 10 percent for degenerative changes of the right knee.  

4.  Entitlement to an evaluation in excess of 10 percent for right knee instability with history of relaxed collateral ligaments.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army May 1966 to November 1969.  Among other awards, the Veteran received the National Defense Service Medal and Vietnam Combat Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In the July 2011 rating decision, the RO, in pertinent part, denied a higher than 10 percent evaluation for right knee degenerative changes; denied a higher than 10 percent evaluation for right knee disability with history of relaxed collateral ligaments; decreased to a noncompensable evaluation for weakness right anterior tibial muscle, effective April 14, 2011; and denied a higher than 10 percent evaluation for low back strain.  The Veteran appealed for higher evaluations.  

During the pendency of the appeal, the RO issued a December 2014 rating decision granting a 10 percent evaluation for weakness right anterior tibial muscle, effective June 17, 2014.  In a March 2016 rating decision, the RO, in pertinent part, granted a 40 percent evaluation for right lower extremity radiculopathy (previously evaluated as weakness right anterior tibial muscle), effective February 3, 2016; and granted a 20 percent evaluation for lumbar spondylosis with facet arthropathy L4-S1, effective February 3, 2016.  The Veteran continued to appeal for higher evaluations for right lower extremity radiculopathy and lumbar spondylosis with facet arthropathy L4-S1.  AB v. Brown, 6 Vet. App. 35 (1993) (holding that a claimant is presumed to be seeking the maximum rating).  

Additionally, in the March 2016 rating decision, the Veteran was granted service connection for left knee degenerative arthritis, an issue that had been on appeal.  As this issue has been resolved by a full grant of benefits and the Veteran has not submitted any documents indicating that he is not satisfied with the decision, the Board finds that the issue is no longer part of the current appeal.  38 C.F.R. § 19.26(d) (2016).  


FINDING OF FACT

In September 2016, the Veteran notified the Board of his intention to withdraw his claims for higher evaluations for right lower extremity radiculopathy, lumbar spondylosis with facet arthropathy L4-S1, degenerative changes of the right knee, and right knee instability with history of relaxed collateral ligaments.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran with respect to issues of higher evaluations for right lower extremity radiculopathy, lumbar spondylosis with facet arthropathy L4-S1, degenerative changes of the right knee, and right knee instability with history of relaxed collateral ligaments have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204 (2016). 

In a September 2016 statement, the Veteran notified the Board of his desire to withdraw his appeal for higher evaluations for right lower extremity radiculopathy, lumbar spondylosis with facet arthropathy L4-S1, degenerative changes of the right knee, and right knee instability with history of collateral ligaments.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to these issues and they must be dismissed.


ORDER

The appeal as to an evaluation in excess of 10 percent from February 12, 2010 to April 13, 2011, in excess of a compensable evaluation from April 14, 2011 to June 16, 2014, an evaluation in excess of 10 percent from June 17, 2014 to February 2, 2016, and an evaluation in excess of 40 percent for right lower extremity radiculopathy from February 3, 2016 is dismissed.

The appeal as to an evaluation in excess of 10 percent from February 12, 2010 to February 2, 2016, and an evaluation in excess of 20 percent for lumbar spondylosis with facet arthropathy L4-S1 from February 3, 2016 is dismissed.

The appeal as to an evaluation in excess of 10 percent for degenerative changes of the right knee is dismissed.

The appeal as to an evaluation in excess of 10 percent for right knee instability with history of relaxed collateral ligaments is dismissed.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


